 



EXHIBIT 10.2
MATERIAL TERMS OF PETER HUGHES EMPLOYMENT
EFFECTIVE JANUARY 23, 2006

•   Hired as the Company’s Chief Operating Officer effective January 23, 2006.  
•   Annual salary of $250,000.   •   Eligible for a performance-based $50,000
annual bonus.   •   Hired as an at-will employee. If terminated without cause,
eligible for a one-time payment equal to six months of base salary.   •   Was
granted an option to purchase 150,000 shares of the Company’s common stock, at
an exercise price equal to the common stock’s market price on the date of grant
of $6.20. The option vests in equal installments over a five year period,
beginning on the first anniversary of the January 23, 2006 grant date and
continuing on each subsequent anniversary date until fully vested.

